Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 1 of 10

                   UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF LOUISIANA


LOGAN MILLS,                        *                 CIVIL ACTION
                                    *                 NO. 18-847
VERSUS                              *
                                    *                 DIVISION “F”(2)
ROBERT TANNER, WARDEN               *
                                    *
*************************************************************************

                _________________________________________

                               EXHIBIT C

                   STATE COURT ORDER ON MILLS’
             APPLICATION FOR POST-CONVICTION RELIEF
               _________________________________________
    Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 2 of 10



LOGAN NESTOR MILLS                                          NO. 11-CR5-1t3331    "8"
                                                            22ND   JUDICIAL DISTRICT COURT
VERSUS                   R[cÍi\lirl - Fll'F-t)
                   .tr)iiìtii'i tj. i)i. ¡ i ri -fÀill5H OF WASHINGTON
                      Fi r:'5 lii i' îîf il Ï"'':li !Il

DARRYL vANNoY, wARDqIf.                          qTtW oF LoursrANA
                          t.¡.,¡ li nil
                                   ,. :-,
                     -_:
FILED:
                                                            DEPUTY CLERK

                              JUDGMENT ON POST.CONVICTION
                               \ilITH INCORPORATED REASONS
           On August 19,2016, petitioner Logan Nestor Mills frled a counseled application for post-

conviction relief. Although the uniform application raised five assignments of error, the fact

section for each claim indicated that a memorandum of law would be filed subsequently. On

September 30,2016, a37-page memorandum of law was filed. After considering the application

and the applicable law, the Court finds the application may be dismissed upon the pleadings

pursuant to La. C.Cr.P. art.928.

           The record shows Mills was convicted by a jury of armed robbery, armed robbery with a

ftrearm, aggravated obstruction of a highway of commerce, and two counts of attempted f,rrst

degree murder after a trial held on August 13-20, 2012. His sentence for the conviction for

armed robbery was vacated after he was adjudicated a second-felony offender, and he was

sentenced     to seventy years at hard labor for that offense. He was sentenced to fifteen years at

hard labor for the aggravated obstruction of a highway conviction and forty years at hard labor

without benefit of parole, probation, or suspension of sentence for each conviction of attempted

first degree murder, with those             sentences running concurrent   with the sentence for armed
robbery. He was sentenced to five years at hard labor without benefit of parole, probation, or

suspension of sentence for the armed robbery with a firearm conviction, with that enhancement

sentence     to be served consecutive to the sentence for armed robbery. His conviction, habitual

offender adjudication and sentences were affirmed on appeal. State v. Mills, 2013-0573 (La.

App.   I   Cir.8/27/14);153 So.3d 481. Writs were denied by the Louisiana Supreme Cotxt. State

ex rel.   Mills v. state,2014-2269 (La.g/lgll5); 179 So.3d         13g.

           On direct appeal, the First Circuit Court of Appeal summarized the facts of the case as

follows:

           On April 20,2011, the defendant and 'Walter Aswell entered the Capital One
           Bank on Columbia Street in Bogalusa, wearing masks and calrying guns. While

                                                        I
      Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 3 of 10



          Aswell stood guard at the back, the defendant held up his gun, told the tellers to
          keep their hands up, and demanded money. One of the tellers handed money to
          the defendant and triggered the silent alarm. The defendant and Aswell fled the
          bank in a black .Teep.

          A  chase ensued involving units from the Bogalusa Police Department and the
          Washington Parish Sheriff-s Office, with shots being fired fi'om the Jeep at the
          plu'suing units. The chase continued into Mississippi, with shots exchanged
          betrveen the pursuing officers ancl the fleeing Jeep. The chase ended in
          Mississippi when the defendant and Aswell abandoned the Jeep and fled on f'oot
          in opposite directions. Both the defenciant and Aswell were apprehended and
          taken into custody aftel being shot by police. Officers identified the defendant as
          the passenger in the Jeep who fired multiple shots at police.

          The defendant testified at trial that the bank robbery was Aswell's idea and that he
          unwillingly participated because Asweil threatened to shoot hirn if he did not.
          Accolding to the defendant he was foilowing Aswell's instructions when he
          walked into the bzurk, raisecl his gun, pointed it at the bank telier, and walked up
          to her. Aswell remained behind him holding a gun. The defendant took the money
          that the teller placed on the counter, purt it in the front pouch of the hoodie he was
          wearing, then tumed and walked out. The defendant claimed he was the driver of
          the Jeep in which he and Aswell fled and that Aswell was riding in the backseat,
          gripping a gun and instructing him not to stop the vehicle. As the police pursued
          them, Aswell moved into the front passenger seat and began shooting at the
          police. The defendant denied shooting at police officers or firing any \ ieapons on
          the day of the robbery. He testified that he ran from the stalled Jeep because the
          officers wele shooting and he was afraid. The defèndant fell to the ground and
          was handcuffed after beíng shot in the ankle and back. He denied resisting alrest,
          claiming that the officers beat him after he was handcuffed, which caused serious
          injuries. Subsequently, the clefèndant filed suit against the officers in federal
          court.

Mills, 2013-0573, p. 2-3; 1 53 So.3d at 485-486.

           In Mills' timely filed application seeking post-conviction relief, he raises the fotlorving

five grounds:

           (1) Felonious prosecutorial and judicial misconduct made it impossible for him to receive

a   fair trial;

           (2) Mills was denied effective         assistance   of counsel when his attomey failed        to

investigate       Mills'   codefendant's mental health history and failed to present evidence that   Mills'

codefendant was taking psychotropic medication at the time of the crimes;

           (3) Mills was denied his right to a fair trial and right of confrontation when the trial court

allowed the state to impeach Mills with a federal complaint that was prepared and frled by a

California attomey that Mills did not know and had never communicated with;

           (a) Mills was denied the effective assistance of counsel when his appellate counsel failed

to adequately brief the issues raised on appeal and failed to adequately respond to the state's

original brief; and


                                                        2
    Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 4 of 10



       (5) Mills was denied a fair and impartial direct appeal when the First Circuit Court of

Appeal ignored the strongest parts of Mills' arguments, and consistently misapplied clear and

established law.

                               Prosecutorial and Judicial Misconduct

       In his first claim of error, Mills argues that all of the key officials involved in lt4ills'

prosecution-both of the assistant district attorneys who conducted his trial, the trial judge's law

clerk and members of the Bogalusa, Louisiana police force-were caught conspiring to bring

false charges against   Mills' uncle, Douglas Dendinger, for actions which occurred minutes after

Mills'trial   ended.

        Mills provides a synopsis of the factual background of the incident at issue,    as   follows:   a

few minutes after Mills' jury returned with its verdict, all of the above-referenced persons exited

the front of the courthouse. Mills' uncle, who was waiting outside on the courthouse steps,

walked up to Bogalusa police officer Chad Cassard and handed him a summons for Mills'

excessive force lawsuit filed in response to an alleged beating received by Mills during and after

his arrest at the hands of members of the Bogalusa police force. Dendinger left and went l'rome

after having the summons thrown back in his face by another Bogalusa police officer, being

surrounded     by the prosecution team, and receiving curses from those present. V/ithin 20

minutes, Dendinger was arrested by V/ashington Parish Sheriffls deputies with a warrant for his

arrest on the charges of simple battery, obstruction ofjustice and intimidation of a witness.      Mills

claims these trumped-up charges were supported by false written statements made by the

prosecution team and the others which stated that Dendinger assaulted Officer Cassard. The

District Attorney's offrce accepted the charges and commenced prosecution against Dendinger.

Ultimately, Dendinger's attorneys succeeded in having the District Attomey's office recuse

itself. The case was referred to the Louisiana Attorney General's office and the charges were
immediately dropped on the strength of two cell phone videos of the incident, recorded by Mills'

aunt and brother, which contradicted the statements of the prosecution team, the offrcers and the

judge's law clerk.

        Counsel argues here that   "[i]t   strains credulity to believe Mills could have obtained a fair

trial when the officials charged with bringing him to justice harbored such animosity and/or bias

towards him that they were willing to send an innocent man to prison for merely acting on         Mills'

                                                     a
                                                     J
    Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 5 of 10



behalf." Memorandum of Law, p. 12. Counsel                asserts this is the type   of fundamental flaw that

undermines the structural integrity of the trial itself and is not amenable to harmless error review.

Counsel claims Mills was deprived of his right to due process and a fair trial, and that his

conviction and sentence should be vacated.

          La. Const. art.   I,   $2   provides: "No person shall be deprived of life, liberty, or property,

except by due process of         law." Additionally, "[e]very person charged with a crime ... is entitled

to a speedy, public andìmpartialtrial ...          ." La. Const. art.l,   $ 16 (emphasis added). Although

Mills   asserts that the factual background he recites encompasses a claim for           judicial misconduct,

in addition to prosecutorial misconduct, the Court notes the.petitioner                does not point   to any
misconduct allegedly committed by the presiding judge or               in connection with     the jurors, who

were the ultimate triers of           fact. Consequently, the Court finds there is no factual basis "for a

claim of judicial misconduct.

          Insofar as Mills claims there was prosecutorial misconduct present in his trial, the law

states that the District Attorney has charge           of every criminal prosecution by the state in his
district. La. Const. 5, $ 26; La. C.Cr.P. art. 61. The District Attorney determines whom, when,

and how he shall prosecute. La. C.Cr.P.              art.6I.   "Nonetheless,   it has long   been the rule in

Louisiana that the district attorney, as a quasi-judicial officer, must be fair and impartial, and

animated by a sense of public duty rather than stimulated by a hope of private                gain." State   v.

King,2006-2383, p. 3 (La. 4127107); 956 So.2d 562, 563; citing State v. Tate, I85 La. 1006,

1019, 171 So. 108 (1936). In order to provide a form of protection against bias and partiality to

one prosecuted for commission of a criminal offense, the remedy of recusation pursuant to La.

C.Cr.P. art 680 was developed. King, 2006-2383, p.                 6;956 So.2d at 565; see Plaquemines
Parish Com'n Council v. Perez,379 So.2d 1373, 1378 (La. 1980). In a motion to recuse the

district attorney, a defendant bears the burden to prove "by apreponderance of the evidence that

the district attorney has a personal interest in the cause or grand jury proceeding which is in

conflict with the fair and impartial administration of justice." King,2006-2383, þ. 7i 956 So.2d

at 565.

          Mills claims the prosecution øgainst his uncle was somehow a demonstration,                    or, an

extension,    of the animosity the prosecutors and police officers harbored towañ, hÌm. This
animosity, Mills claims, was a due process violation which prevented him having a fair trial.


                                                         4
    Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 6 of 10



However, the incident regarding     Mills' uncle occurred after MiIIs had been        prosecuted to

verdict, with the jury flrnding him guilty of several criminal offenses. Thus, the Court finds that

Mills fails to show how the incident which he claims occurred after the trial prevented him from

having a fair trial.

        To the extent that Mills may be arguing that prosecutorial animosity may have influenced

the District Attomey's office to proceed with the prosecution, the facts fail to support such an

inference. Compare King, 2006-2383, p. 10-l I; 956 So.2d at 568. Mitls did "not deny

committing armed robbery; rather, he claimed that his conduct was justified and therpfore

excusable." Mills,2013-0573, p. 14; 153 So.3d at 492. Consequently, whether the prosecutors

harbored animosity toward Mills or had no feelings toward him whatsoever, the prosecutors had

the duty to proceed with the prosecution of the crimes charged and to allow the jurors to

determine whether the petitioner's justification defense had merit. The Court finds the petitioner

has failed to make a credible claim of prosecutorial misconduct that would have affected, him or

the prosecution against him.

                                  Ineffective Assistance o.f Trial Counsel

        Mills contends his trial counsel provided constitutionally-ineffective   assistance by   failing

to investigate the mental health history of his co-defendant, Vy'alter Aswell, and by failing to

present evidence that his co-defendant had been taking prescription psychotropic medication

before and during the commission of the crime. Mills argues this information was important for

use as impeachment of Aswell's     testimony. Mills argues that "[o]nly with the benefit of that

information could the       ju.y properly evaluate Aswell's credibility-and capabilities."
Memorandum of Law, p. 15.

        Under Sftickland v. Washington,466 U.S. 668, 104 S.Ct. 2052,80 L.Ed.2d 674 (19g4), a

petitioner claiming ineffective assistance of counsel must show that (1) counsel's performance

was deficient, falling below an "effective standard of reasonableness," and (2) the deficient

performance prejudiced the petitioner. 1d.,466 U.S. at 687-688, 104 S.Ct. at2065. In order to

show prejudice, the petitioner must show there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. 1d.,466 UjS. at

694, 104 S.Ct. at 2068. In order for a claim of ineffective assistance of counsel to be successful,

both prongs of the analysis must be shown.


                                                  5
    Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 7 of 10



           The Court finds that Mills is unable to show entitlement to relief for ineffective assistance

of trial   counsel,                                                        of the Strickland analysis. The Court

notes the pu{pose of the information regarding Aswell's mental health history and alleged use                       of
psychotropic medication during the commission of the offense would have been to impeach

Aswell's credibility, especially as to the issues of Mills' claimed coercion into committing the

robbery and also as to whether Mills or Aswell was the driver of or the passenger in the getaway

car. On direct appeal, the First Circuit         examined the record                for corroboration of Aswell's
testimony, assuming that Aswell's testimony was completely discredited                            in   connection with

another assignment of error. Mills, 2013 -057 3, p. I 5- 1 6; I 53 So.3d at 492.

           After review of the offrcers' testimonies, the appellate court determined that "the entire

weight of the testimony and physical evidence contradicted Mills' testimony and established that

he was the passenger in the Jeep and was in possession of the Beretta that was f,rred multiple

times at the pursuing police offrcers." Mills, 2013-0573, p. 16-18; 153 So.3d at 493-494.

Considering the petitioner's claim here, the Court agrees with the appellate court and finds that

even   if Aswell's    testimony was entirely discredited, "the jury's verdicts finding the defe4dant

guilty of attempted first degree murder reflect that the jury clearly rejected the defendant's

testimony that he was not the driver and that he did not fire shots at the police off,rcers. The jury

necessarily determined that         the defendant testified falsely as to these material                         facts.

Consequently, the      jury   was justified   in rejecting the entirety of the defendant's                  testimony,

includinghis justification defense;' ld.,2013-0573, p. 18; 153 so.3d at494.

           Failing to prove the prejudice prong of the Strickland analysis, Mills cannot show

entitlement to post-conviction relief for his claim of ineffective assistance of trial counsel.

                                        Imp e ac hme nt o-f Mi   II   s'   Te s t imo   ryt

           In this claim, Mills    contends he was denied his right                      to a fair trial and right of
confrontation when the trial court allowed the state to impeach him with a federal complaint that

was filed on     Mills' behalf against the arresting officers for injuries he allegedly received during

and after his arrest. This claim was fi.rlly litigated on direct appeal. Mills,2013-0573,                    p. 19-20;
153 So.3d at494-495.

           In 2013, the Louisiana legislature amended La. C.Cr.P. art. 930.4 in order to make the

procedural bars against granting relief on successive filings mandatory. State ex rel. Carter                        v.


                                                      6
        Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 8 of 10



    State,2014-1560, p. 1 (La.9l25ll5); 174 So.3d 1139, 11440. La. C.Cr.P. art.930.4(A)'now

    provides: "LJnless required in the interest ofjustice, any claim for relief which was fully litigated

    in an appeal from the proceedings leading to the judgment of conviction and sentence shall not

    be considered." (Emphasis added).       Mills' counsel   argues there are   two grounds which require

    the re-litigation of this issue: (1) appellate counsel ineffectiveness; and (2) because the attorney

    who filed the federal complaint has now signed an unswom statement declaration under penalty

    of perjury, pursuant to 28 U.S.C. ç 1746. See Exhibit I.

            The attomey, Philip J. Kaplan, asserts in his statement that he represents Mills in the

    federal complaint at issue. Kaplan admits he did not meet or confer with Mills before filing the

    federal complaint. Kaplan acknowledges that in paragraph 5 of the complaint, it is alleged that

    Mills was a passenger in the vehicle pursued by the police officers. Kaplan explains that he'usec

    the word "passenger" to mean "occupant." See Exhibit I.

            The Court finds that the interests of justice do not require re-litigation of this issue on

    either ground alleged by petitioner. As will be discussed in the next section of the Judgment, the

    Court finds that lvlills fails to show his appellate counsel provided constitutionally ineffective

    assistanceylj.h woufd entitle hlm to post-conviction.relief. As for the statement by counsel, the
,

    Court finds that all of the assertions made by attorney Kaplan in his statement corroborate Mills'

    trial testimony, which was considered and rejected by the jwy.       See    Mills,2013-0573, p. 19-20;

    153 So.3d at 494-495. Consequently, this claim is procedurally barred by La. C.Cr.P. art.

    e30.4(A).

                                      Ine-ffective Assistance of Aooellate Counsel

            Mills contends his appellate counsel provided ineffective assistance of counsel in two

    respects. First, Mills argues appellate counsel failed to present argument that the confrontation

    violation with regard to Aswell's testimony could not be harmless effor. Specifically, Mills

    contends appellate counsel should have pointed out the substantial impeachment of the offlcers'

    testimony so that the court      of appeal could not have considered the officers' testimony       as

    corroborative evidence of Aswell's testimony, as it ultimately did, in a harmless effor analysis.

    Second,   Mills   argues appellate counsel failed to competently respond to the state's argument that

    La. C.E. art. S01(DX2Xc) applied to his claim of error in regard to the use of the federal

    complaint as impeachment evidence.


                                                       7
      Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 9 of 10



           The two prong test of Strickland was discussed supra, requiring a showing           of both
deficient performance        of counsel, and prejudice to the defendant, for a successful claim of
ineffective assistance of counsel. V/hen the claim concerns the possible ineffective assistance      of
appellate counsel, the petitioner on post-conviction must           rho* thut upp.llut" .o*r"l ig
ISSUeS                       than                     and that           was a o'reasonable         the

ignored claims would have prevailed on appeal. State v. Hebert,20l5-0965 p. 1 (La. t0l2lr5);

182 So.3d 23 (Mem); State ex rel. Carter v. State, 2014-1560, p. 1 (La. 9l25ll5); 174 So.3d

1   139.

           a.   The Côn               Violation and              Error

           V/ith regard to the first claimed instance of appellate counsel ineffectiveness, the Court

finds appellate counsel pointed out both the confrontation erïor, which the Court of Appeal

found had merit, as well as argument why the confrontation error could not be considered

harmless. The record shows appellate counsel did so in both its original brief on appeal, as well

as in the reply   brief.   See   Exhibit C,p.26-36; andÐxhibit E, p. g-11.

           Mills cannot show that appetlate counsel rendered deficient performance in this      regard.

Although appellate counsel presented a different argument than the one suggested by Mills here,

the Court finds the defendant has not ooovercome the strong presumption that [counsel's actions]

'might be considered sound trial strategy." ' Strickland, 466 U.S. at 689, 104 S.Ct. at 2065

(quoting Michel v. Louísiana, 350 U.S. 91, 101,76 S.Ct. 158, 164, 100 L.Ed. g3 (1955)). The

Strickland test ofineffective assistance affords a "highly deferential" standard ofreview to the

actions    of   counsel    to eliminate, as far as possible, "the distorting effects of hindsight,   to

reconstruct the circumstances of counsel's conduct, and to evaluate the conduct from counsel's

perspective at the time." Strickland,466 U.S. at 689,104 S.Ct. at2065. This Court therefore

"does not sit to second-guess strategic and tactical choices made by trial counsel." State v. Myles,

389 So.2d 12, 31 (La.1980).

           Moreover, Mills is unable       to show that even if      counsel presented the argument he

suggests, there was a ooreasonable probability" this argument would have prevailed on ap'peal.

The opinion on appeal shows the appellate court considered both the counseled and pro                se

arguments on this assignment of error. Mills,2013-0573, p. 9-19;153 So.3d at 4BB-494. The

record shows Mills presented substantially the same argument he is asserting here in a pro se


                                                       I
   Case 2:18-cv-00847-MLCF-JCW Document 11-3 Filed 10/30/18 Page 10 of 10



supplemental brief filed with the court of appeal. See Exhibit G,     p. 14-16. The court of appeal
rejected that argument and found the confrontation error was harmless.

        Mills can satisfy neither prong of the Strickland analysis and is not entitled to        post-

conviction relief on this ground.

        b.    The Impeachment Issue

        With regard to the second claimed instance of appellate counsel ineffectiveness, Mills

argues appellate counsel did not address in his reply brief the state's argument that the use of the

federal complaint for impeachment was not hearsay under La. C.E. art. g0l(D)(2Xc).

        The record shows that appellate counsel did reference the state's argument on this issue

in the reply brief although in passing. See Exhiblt E, p. 12. Otherwise, appellate counsel

presented an argument which, in his experience and training, best represented the proper defense

of Mills. This Court will not second-guess appellate counsel's strategic and tactical choices in

presenting his appellate argument. Mills cannot satis$i the deficient performance prong of the

Strickland analysis and is not entitled to post-conviction relief in this regard

                                        Erroneous Appellate Decision

        Mills   asserts he was denied a fair and impartial direct appeal when the First Circuit Court

of Appeal ignored the strongest parts of Mills' arguments, and consistently misapplied clear and

established   law. The Court finds this claim is not recognized   as one   of the exclusive grounds for

post-conviction relief. See La. C.Cr.P. art.930.3.

                                             Conclusion

       Finding that Mills has failed to establish grounds for entitlement to post-conviction relief,

accordingly, the Court denies and dismisses petitioner Logan Nestor Mills' Application for post-

Conviction Relief in its entirety.

       Franklinton, Louisiana, this         day of November, 2016.




                                               Hon. August J.          Judge
                                               22"d Judicial District Court, Division B




                         0l Grtdn*
          A'Íltur              u-                 9
